Exhibit 10.39

 

Restricted Stock Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph 1),
by and between the Participant and Assured Guaranty Ltd. (the “Company”):

 

WITNESSETH THAT:

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)           The “Participant” is                          .

 

(b)           The “Grant Date” is                         .

 

(c)           The number of “Covered Shares” shall be                 shares of
Stock.

 

Other words and phrases used in this Agreement are defined pursuant to paragraph
18 or elsewhere in this Agreement.

 

2. Restricted Stock Award. This Agreement specifies the terms of the “Restricted
Stock Award” granted to the Participant.

 

3. Restricted Period. Subject to the limitations of this Agreement, the
“Restricted Period” for each Installment of Covered Shares of the Restricted
Stock Award shall begin on the Grant Date and end as described in the following
schedule (but only if the Date of Termination has not occurred before the end of
the Restricted Period):

 

--------------------------------------------------------------------------------


 

INSTALLMENT

 

RESTRICTED PERIOD WILL END ON:

¼ of Covered Shares

 

One year anniversary of the Grant Date

¼ of Covered Shares

 

Two year anniversary of the Grant Date

¼ of Covered Shares

 

Three year anniversary of the Grant Date

¼ of Covered Shares

 

Four year anniversary of the Grant Date

 

The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:

 

(a)           For Installments as to which the Restricted Period has not ended
prior to the Date of Termination, the Restricted Period for such Installments
shall end upon the Participant’s Date of Termination, if the Date of Termination
occurs by reason of the Participant’s Disability or death.

 

(b)           For Installments as to which the Restricted Period has not ended
prior to the date of a Change in Control, the Restricted Period for such
Installments shall end upon a Change in Control, provided that such Change in
Control occurs on or before the Date of Termination.

 

(c)           For Installments as to which the Restricted Period has not ended
prior to the Date of Termination, if the Participant’s Date of Termination
occurs because of Retirement, the Participant shall be treated as though
employed by the Company and Subsidiaries after the Participant’s actual Date of
Termination until the Restricted Period has ended with respect to all
Installments.

 

4. Transfer and Forfeiture of Shares. If the Restricted Period with respect to
any Installment of the Covered Shares ends on or before the Participant’s Date
of Termination, then at the end of such Restricted Period, that Installment of
Covered Shares shall be transferred to the Participant free of all restrictions
(except for restrictions described in paragraph 10). If the Restricted Period
with respect to any Installments does not end on or before the Participant’s
Date of Termination, then as of the Participant’s Date of Termination, the
Participant shall forfeit such Installments. However, the Committee, in its sole
discretion, may accelerate the end of the Restricted Period or provide for the
vesting of the Covered Shares under circumstances that such vesting would not
otherwise occur in its sole discretion, based on such factors as the Committee
deems appropriate.

 

5. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum

 

2

--------------------------------------------------------------------------------


 

statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income).

 

6. Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

 

7. Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Shares of Restricted Stock merely because
those shares are subject to the restrictions imposed by this Agreement and the
Plan; provided, however that no dividends or distributions shall be payable to
or for the benefit of the Participant with respect to record dates for such
dividends or distributions for any Covered Shares occurring on or after the
date, if any, on which the Participant has forfeited those shares.

 

8. Voting. The Participant shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by this Agreement and the Plan; provided, however, that the Participant shall
not be entitled to vote Covered Shares with respect to record dates for any
Covered Shares occurring on or after the date, if any, on which the Participant
has forfeited those shares.

 

9. Registration of Restricted Stock Award. Each certificate issued in respect of
the Covered Shares awarded under this Agreement shall be registered in the name
of the Participant.

 

10. Cancellation and Rescission of Restricted Stock Award.

 

(a)           The Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict the Restricted Stock Award at any time if the Participant
engages in any “Detrimental Activity.”

 

(b)           At the end of the Restricted Period with respect to an Installment
and prior to the transfer of the Covered Shares to the Participant, the
Participant shall certify, to the extent required by the Committee, in a manner
acceptable to the Committee, that the Participant is not engaging and has not
engaged in any Detrimental Activity. In the event a Participant has engaged in
any Detrimental Activity prior to, or during the six months after, the vesting
of any Installment of Covered Shares, such vesting may be rescinded by the
Committee within two years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized as a result
of the rescinded vesting, in such manner and on such terms and conditions as may
be required by the Company, and the Company shall be entitled to set-off against
the amount of any such gain any amount owed to the Participant by the Company
and/or Subsidiary.

 

11. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any benefits
deliverable to the Participant under this Agreement have not been delivered at
the time of the Participant’s death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this Agreement and

 

3

--------------------------------------------------------------------------------


 

the Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.

 

12. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 

13. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

14. Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time.

 

15. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

16. Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Award pursuant to the Plan or otherwise,
the Company will be entitled to pay to the Participant an amount equal to the
fair market value of such fractional share.

 

4

--------------------------------------------------------------------------------


 

17. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

18. Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)           Change in Control. The term “Change in Control” shall be defined
as set forth in the Plan.

 

(b)           Date of Termination. A Participant’s “Date of Termination” means,
with respect to an employee, the date on which the Participant’s employment with
the Company and Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant’s transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(c)           Detrimental Activity. The term “Detrimental Activity” shall mean
(i) the rendering of services for any organization or engaging directly or
indirectly in any business which is or becomes competitive with the Company or
the Subsidiaries (including, without limitation, AMBAC Financial Group Inc.,
CIFG Group, Financial Guaranty Insurance Company, Financial Security Assurance
Inc., MBIA, Inc. and Radian Group Inc.), or which organization or business, or
the rendering of services to such organization or business, is or becomes
otherwise prejudicial to or in conflict with the interests of the Company or the
Subsidiaries; (ii) the disclosure to anyone outside the Company or the
Subsidiaries, or the use in other than the Company’s or the Subsidiaries’
business, without prior written authorization from the Company or the
Subsidiaries, of any confidential information or material, relating to the
business of the Company or the Subsidiaries, acquired by the Participant either
during or after employment with the Company or the Subsidiaries; (iii) a
violation of any rules, policies, procedures or guidelines of the Company or the
Subsidiaries, including but not limited to the Company’s business conduct
guidelines; (iv) any attempt directly or indirectly to induce any employee of
the Company to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company; (v) the Participant being
convicted of, or entering a guilty plea with respect to, a crime, whether or not
connected with the Company; or (vi) any other conduct or act determined to be
injurious, detrimental or prejudicial to any interest of the Company.
Notwithstanding the foregoing, activity occurring after the Date of

 

5

--------------------------------------------------------------------------------


 

Termination shall constitute Detrimental Activity only if it is described in
clause (i) (relating to competition), (ii) (relating to confidentiality), or
(iv) (relating to solicitation) above.

 

(d)           Director. The term “Director” means a member of the Board of
Directors of Assured Guaranty Ltd., who may or may not be an employee of the
Company or a Subsidiary.

 

(e)           Disability. The Participant shall be considered to have a
“Disability” during the period in which the Participant is unable, by reason of
a medically determinable physical or mental impairment, to engage in any
substantial gainful activity, which condition, in the opinion of a physician
selected by the Committee, is expected to have a duration of not less than 120
days.

 

(f)            Retirement. “Retirement” of a Participant shall mean with respect
to an employee of the Company or a Subsidiary, the occurrence of a Participant’s
Date of Termination with the consent of the Participant’s employer after the
Participant has completed five years of service and attained age 55. For
purposes of this definition, years of service shall be determined in accordance
with rules established by the Committee, and shall take into account service
with the Company and its Subsidiaries, as well as service with ACE Limited and
its subsidiaries occurring prior to the initial public offering of stock of the
Company.

 

(g)           Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.

 

IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

 

6

--------------------------------------------------------------------------------


 

Assured Guaranty Ltd.

 

 

By:

James Michener

 

Its:

General Counsel

 

 

 

Participant:

 

 

 

7

--------------------------------------------------------------------------------